Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are allowed for the reasons as set forth in Applicant’s arguments and amendments filed on 12/01/2021.
Regarding independent claims 1, 5, 9, and 13, the prior arts of record, alone or in any combination, fail to anticipate, teach, suggest or disclose “a radio resource control (RRC) message including: 1) scheduling type information associated with a periodic uplink grant, configured to the logical channel, 2) information of a period of the periodic uplink grant, 3) resource information of the scheduling request configuration based on the radio resource control (RRC) message, 4) information for indicating that a scheduling request configuration is applicable to the logical channel, and 5) resource information of the scheduling request, and 6) wherein a logical channel prioritization (LCP) is performed for the logical channel based on the scheduling type information configured to the logical channel” in conjunction with all structures performing corresponding functions of the cited independent claims.
The present invention distinguishes over the prior art of record in that the closest prior art of record, the Examiner found neither prior art cited in its entirely, nor based on 
Hu et al. (US 20160021646 A1) closest prior art of record discloses acquiring, by the UE, the control information at the logical channel level from a logical channel configuration (SchedulingRequestConfig) information element in the RRC connection reconfiguration message sent by the base station. Hu also discloses an identifier of a logical channel (see at least Hu, para 403-405, 972). Wang et al. (20120269154 A1) discloses the transmitted scheduling request SR may be comprised in a predetermined sequence of scheduling requests SR, transmitted to the base station in a determined pattern al the certain predetermined scheduling request opportunities t1, t2, t3, t4, t5. Moreover, section 116 of Wang shows that the scheduling request is related to the logical channel. Other prior arts, such as Yi et al. (US 9,019,926 B2) discloses allocating a plurality of available resources to the plurality of logical channels based on priority of each of the plurality of logical channels (see at least Yi, col. 3, lines 6-8).
Hu et al., Wang et al., and Yi et al., taken alone or in combination with other prior art references of record such as Ishi et al. (US 20100091725 A1), fail to disclose the applicant claim invention. Therefore, the prior arts of record fail to anticipate, teach, suggest or disclose all elements of the claimed invention. 
Dependent claims 2-4, 6-8, 10-12, and 14-16 depending respectively on claims 1, 5, 9, and 13 directly or indirectly, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466